COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Chafin and Senior Judge Bumgardner
UNPUBLISHED


              Argued at Chesapeake, Virginia


              CHELSEA NICOLE COSTON
                                                                           MEMORANDUM OPINION* BY
              v.     Record No. 1880-15-1                               JUDGE RUDOLPH BUMGARDNER, III
                                                                               NOVEMBER 29, 2016
              COMMONWEALTH OF VIRGINIA


                             FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                                            James Clayton Lewis, Judge

                               Annette Miller, Senior Trial Attorney (Office of the Public Defender,
                               on brief), for appellant.

                               Eugene Murphy, Senior Assistant Attorney General (Mark R.
                               Herring, Attorney General; Susan Baumgartner, Assistant Attorney
                               General, on brief), for appellee.


                     Chelsea Nicole Coston appeals her conviction of petit larceny, third offense, Code

              § 18.2-104. She admits she committed the current larceny but maintains a prior conviction could

              only enhance her punishment if it was pronounced before the current offense occurred. We

              conclude that the predicate offense must occur before the date of the present offense, but the

              conviction for the predicate offense need not predate the current offense. Accordingly, we affirm

              her conviction.

                     When the defendant stole from WalMart on June 20, 2014, she had been convicted for

              uttering a bad check in 2013. Two days prior she also had committed a petit larceny, but she was

              not convicted of the offense until July 21, 2014.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       The theft from WalMart on June 20 was charged as petit larceny, third offense. The

indictment stated the defendant had “previously been convicted on two or more other occasions

within the Commonwealth . . . of larceny, or an offense deemed punishable as larceny . . . .” The

defendant was convicted as charged in the indictment. The defendant contends the offense on

June 18, 2014 could not be used to enhance her punishment because she was not convicted of

that crime until after she committed the current offense.

       The question of statutory construction of Code § 18.2-104 has been resolved during the

pendency of this appeal in Pitts v. Commonwealth, ___ Va. App. ___, ___ S.E.2d ___ (Nov. 8,

2016). Accordingly, we affirm.

                                                                                       Affirmed.




                                               -2-